department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date uil cc pa cbs br1 gl-103422-01 memorandum for sbse associate area_counsel newark from alan c levine chief branch collection bankruptcy summonses subject release of lien sec_2032a this memorandum responds to your request for advice dated date this document may not be used or cited as precedent sec_6110 issue whether the sec_6324b special_estate_tax_lien must be released after the 10-year recapture_period of sec_2032a has elapsed conclusion the sec_6324b lien must be released if the 10-year recapture_period has elapsed without a triggering event for the recapture_tax such that there is no longer any potential liability for recapture however if a triggering event did occur within the year period such that the recapture liability arises the lien should not be released until that liability has been fully satisfied or has become unenforceable which may be at some point after the 10-year period background your office has received a request for advice on the above-cited issue the facts you present are as follows special tax_liens form sec_668h are filed by the special procedures branch spb when requested to do so by the estate and gift_tax group egt under sec_2032a special_use_valuation the egt forwards a form_611 containing the information necessary to prepare the form 668h to spb and the form 668h is filed in the appropriate location the insolvencies decedent’s estates and estate_taxes collecting handbook irm provides in pertinent part approval of the estate and gift_tax manager should be secured before releasing the lien imposed by sec_6324b gl-103422-01 spb has requested approval from egt to file releases of federal tax_liens in those cases where more than ten years have passed since the election was filed under sec_2032a egt has responded that it is unable to concur based on the lack of manpower in addition egt argues that the taxpayers have not requested the releases spb has asked whether it is necessary for the heir to request a formal release of lien or whether the service should file a release of lien once it has become aware of the expiration of the 10-year period discussion sec_6324b creates a special lien for the pending additional estate_tax attributable to the estate’s election to use a special use value for certain qualified_property for estate_tax calculation purposes the lien is created by an election under sec_2032a valuation of farm real_property and certain real_property used in family businesses the amount of the lien is an amount equal to the adjusted tax difference attributable to the property interest sec_6324b generally this is the difference between the estate_tax calculated using the fair_market_value of the property and the estate_tax calculated using the special use value of the property the property covered by this lien is the interest in qualified_real_property sec_6324b sec_6324b provides that the duration of the sec_6324b lien is as follows b period of lien -the lien imposed by this section shall arise at the time an election is filed under sec_2032a and shall continue with respect to any interest in the qualified real property-- until the liability for tax under subsection c of sec_2032a with respect to such interest has been satisfied or has become unenforceable by reason of lapse of time or until it is established to the satisfaction of the secretary that no further tax_liability may arise under sec_2032a with respect to such interest emphasis added sec_2032a provides as follows imposition of additional estate_tax -if within years after the decedent’s death and before the death of the qualified heir-- gl-103422-01 a the qualified_heir disposes of any interest in qualified_real_property other than by a disposition to a member of his family or b the qualified_heir ceases to use for the qualified_use the qualified_real_property which was acquired or passed_from_the_decedent then there is hereby imposed an additional estate_tax thus liability for a recapture_tax arises if the qualified_heir disposes of any interest in the property or fails to use the property for a qualified purpose within year sec_1 from the decedent’s date of death this recapture_period also ceases if the qualified_heir dies and thus can be less than years sec_2032a provides that the recapture_tax described in sec_2032a shall become due and payable on the date which is months after the disposition or cessation described sec_2032a further provides that the statute_of_limitations for assessment of the recapture_tax is generally years from the date the secretary was notified of the disposition cessation but may be later accordingly while the event that triggers the liability for the recapture_tax must occur within years of the decedent’s death collection of that liability may clearly continue beyond that 10-year period the lien in sec_6324b will expire upon occurrence of one of three events as previously discussed the recapture_tax liability has been satisfied the recapture_tax liability is unenforceable by reason of lapse of time or no further recapture_tax liability is possible the issue raised by your office is whether the recapture liability becomes unenforceable by reason of lapse of time such that the service should file a certificate of release for the sec_6324b lien after the elapse of the 10-year period even though the service can continue to collect the recapture liability beyond the year period there is little case law addressing the duration of the sec_6324b lien however we do not read the phrase liability has become unenforceable by reason of lapse of time to equate the elapse of the 10-year period such that all sec_6324b liens must be automatically released after years following the decedent’s death rather the 10-year period provides a measure of time during which the recapture_tax triggering event must occur the liability for the tax may continue beyond that period as provided by sec_2032a and f accordingly if a recapture_event has occurred during the 10-year period and the recapture_tax liability has not been fully satisfied within that 10-year period the sec_6324b lien should not be released as the recapture_tax liability is still enforceable with respect to the estates of decedents dying before date the reapture period wa sec_15 years rather than years gl-103422-01 support for this position is found in the legislative_history the general explanation of the tax reform act of h_r 94th congress public law prepared by the staff of the joint_committee on taxation date provides at page t he act provides a special lien on all qualified farm_or_closely_held_business_real_property with respect to which an election to use the special_use_valuation provision has been made this lien is to continue until the tax_benefit is recaptured or until the potential liability for recapture ceases ie the qualified_heir dies or a period of years from the decedent’s death lapses thus the legislative_history equates the 15-year now 10-year period with the time period after which the potential liability for recapture ceases rather than a time period after which the recapture_tax liability becomes unenforceable if congress had intended for the sec_6324b lien to have a finite duration of years it could have used clearer language to provide for this result if the unenforceable by lapse of time language simply meant that the 10-year period had elapsed this would render the additional language in the statute providing that the lien will expire when no further recapture liability is possible which also indicates the lapse of the 10-year period superfluous while the sec_6324b lien should not be automatically released at the end of the year recapture_period the district does need to make a release determination at that time if there was recapture liability that has been fully satisfied before the elapse of the 10-year period or if there was no recapture liability triggered during that 10-year period such that there is no possible future recapture_tax liability the service is required to release the sec_6324b lien pursuant to sec_6325 sec_6325 provides that s ubject to such regulations as the secretary may prescribe the secretary shall issue a certificate of release of any lien imposed with respect to any internal revenue tax not later than days after the day on which t he secretary finds that the liability for the amount assessed together with all interest in respect thereof has been fully satisfied or has become legally unenforceable if the 10-year period has passed without triggering any recapture liability or any recapture liability has been fully satisfied and the service fails to release the lien as required by sec_6325 there is potential for damage claims under sec_7432 and sec_7433 the criteria for potential damage claims under sec_7432 and or are further discussed in your memorandum ie the taxpayer must first exhaust all administrative remedies accordingly we conclude that the duration of the sec_6324b lien may be beyond the 10-year recapture_period such that the liens should not automatically be released upon the date years after the decedent’s death if the 10-year period has elapsed without the recapture_tax being triggered such that there is no further potential for liability or if any recapture liability has been fully satisfied however the liens should be released the district should make a determination as to whether or not to release the section gl-103422-01 6324b liens after the elapse of the 10-year period and should release the liens where appropriate as soon as possible in order to avoid potential damage claims please call if you have any further questions
